IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARJORIE STEIN,                                : No. 218 WAL 2019
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
RICHARD F. GRABOWSKI AND SALLY L.              :
GRABOWSKI, HUSBAND AND WIFE,                   :
                                               :
                    Petitioners                :


                                       ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.